Kincheloe, Judge:
This appeal for reappraisement bas been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court:
(1) That the merchandise described on the invoice covered by the reappraisement specified above consists of cotton cloth imported from Great Britain.
(2) That the appraised value of the merchandise covered by this appeal, less any additions made by the importer under duress at the time of entry, represent the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise and that there were no higher foreign values at the time of exportation thereof.
(3) That the appeal is abandoned as to all merchandise not entered under duress and is submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the appraised value, less any additions made by the importer under duress at the time of entry.
The appeal having been abandoned insofar as it relates to all merchandise not entered under duress, to that extent the appeal is hereby . dismissed.
Judgment will be rendered accordingly.